      Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 1 of 16




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

DARRYL R. KINLOCH,                  )
                                    )
               Plaintiff,           )
                                    )
v.                                  )              CV420-200
                                    )
CHATHAM COUNTY                      )
DETENTION CENTERS’                  )
CHIEF ADMIN. and SHERIFF            )
JOHN T. WILCHER,                    )
                                    )
               Defendants.          )

                                ORDER

     Pro se plaintiff Darryl R. Kinloch filed this case to recover damages

for injuries he allegedly suffered when he fell down the stairs at the

Chatham County Detention Center. See doc. 1 at 5. He also requested

leave to pursue his case in forma pauperis. Doc. 2. As discussed more

fully below, Kinloch must address lingering questions about that request.

He has recently filed an additional request for injunctive relief. See doc.

17. To fully address that request, the Court has undertaken to screen

Kinloch’s allegations, pursuant to 28 U.S.C. § 1914A, notwithstanding

the remaining questions about his motion to proceed in forma pauperis.

Finally, he has filed several motions in this case, which are ripe for
         Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 2 of 16




disposition. See docs. 9 & 15. The Court will address the issues in that

order.

   I.      In Forma Pauperis Status

        As indicated above, Kinloch initially filed this case along with a

request for leave to proceed in forma pauperis. See doc. 2. That request

required him to declare, under penalty of perjury, that he “[was] unable

to pay the costs of said proceeding or give security therefore . . . .” Id. He

qualified that he “receive[d] money here at Chatham County Detention

Center,” and advised the Court to “see inmate account statement for

accurate details.”     Id. at 2.   When that statement was provided, it

indicated that the average monthly deposits to his prisoner account were

$951.34. See doc. 7 at 1. The Court directed him to show cause why his

case should not be dismissed, pursuant to 28 U.S.C. § 1915(e)(2)(A),

because his initial allegation of poverty was untrue. See doc. 11.

        Rather than respond to that Order, he submitted an accounting

that indicates significant deposits, see doc. 12 at 1-5, but balances

generally below what would be required to pay the Court’s filing fee, id.

at 6-32. He subsequently paid the full filing fee. See docket entry dated

March 15, 2021. Given the inconsistent information concerning Kinloch’s
      Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 3 of 16




finances, the Court questions whether his initial protestation of poverty

was wholly accurate.       Moreover, his submission of his account

information, without any explanation of its significance, does not comply

with the show-cause Order.

     Dismissal has been recognized as an appropriate sanction where

pro se prisoners have made initial allegations of poverty that have

subsequently been determined untrue. See, e.g., Attwood v. Singletary,

105 F.3d 610, 613 (11th Cir. 1997). Rather than immediately dismissing

this case on the grounds that Kinloch has “‘falsely understate[d his] net

worth in order to obtain in forma pauperis status when [he is] not entitled

to that status based on [his] true net worth,’” id. (quoting Matthews v.

Gaither, 902 F.2d 877, 881 (11th Cir. 1990)), and given the ambiguity

created by the account information submitted and his payment of the

filing fee, the Court will afford him one final chance to explain his

finances. He is DIRECTED to respond to this Order, as discussed below,

and SHOW CAUSE why his case should not be dismissed because his

initial allegation of poverty was untrue.        Submission of account

documents, without explanation, will not be a sufficient response to this
         Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 4 of 16




Order and will be construed as noncompliance.             His “motion for a

response,” to the show-cause Order is DENIED as moot. Doc. 13.

   II.     Injunctive Relief and Screening

      Kinloch has filed a motion “for order to show cause.” Doc. 17. That

motion is, in fact, a motion for either a temporary restraining order or

preliminary injunction requiring that the named defendants provide

specific medical care. See id. at 1-2. A preliminary injunction can only

be issued, “on notice to the adverse party.” Fed. R. Civ. P. 65(a)(1). There

is no indication that Kinloch has served any defendant in this action. See

Fed. R. Civ. P. 4(c)(1) (“The plaintiff is responsible for having the

summons and complaint served . . .”).          The motion also omits any

certificate   of   service,   suggesting that, notwithstanding       possible

unattested service of the original complaint, no opposing party has been

provided notice.      See Fed. R. Civ. P. 5(d)(1)(B).     Since there is no

indication of the required notice, to the extent that the motion seeks a

preliminary injunction, it might be denied immediately.

      To the extent that the motion seeks a temporary restraining order,

lack of notice is not fatal. See Fed. R. Civ. P. 65(b)(1) (permitting issuance

of a temporary restraining order without notice). However, a temporary
      Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 5 of 16




restraining order may only issue if the movant explains “any efforts made

to give notice [to the opposing party] and why it should not be required.

Fed. R. Civ. P. 65(b)(1)(B).       Temporary restraining orders are

“extraordinary,” and, as such, the Court has discretion to issue them. See

Empire State Business, LLC v. Farmers and Merchant Bank, 2008 WL

2278717, at * 1 (S.D. Ga. June 3, 2008). The purpose of such orders is,

generally, “to preserve the status quo until the district court renders a

decision on the merits” of the underlying case. Id. Kinloch’s motion

seeks, not to maintain the status quo, but to compel defendants to take

actions they have, allegedly, refused to take. See doc. 18 at 1. Under

those circumstances, the propriety of a temporary restraining order is

dubious, at best.

     Despite the defects in Kinloch’s motion, the Court will not deny it

immediately. If Kinloch is unable to explain his apparently deceptive

allegations in support of his motion to proceed in forma pauperis, as

explained above, or address the substantive defects in his pleadings, as

discussed below, his case will be subject to dismissal. In that case, any

motion for injunctive relief would be moot. See Gissendaner v. Comm’r,

Georgia Dept. of Corrs., 794 F.3d 1327, 1330 n. 3 (11th Cir. 2015)
       Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 6 of 16




(dismissal for failure to state a claim upon which relief may be granted

rendered requests for injunctive relief moot).      Rather than directing

Kinloch to redress the issues with his injunction motion, then, the Court

will proceed to discuss the pleading defects. As a result, the Court will

stay final disposition of Kinloch’s requested injunctive relief pending his

compliance with the directions above to explain his inconsistent financial

allegations. If Kinloch believes that he can address the defects in his

request for preliminary injunctive relief, he is free to do so after the

Court has determined whether this action will proceed.

     To that end, the Court has reviewed Kinloch’s complaint to

determine, notwithstanding the question of his in forma pauperis

allegations, whether it states a claim upon which relief may be granted.

See 28 U.S.C. § 1915A (requiring the court review of “a complaint in a civil

action in which a prisoner seeks redress from a governmental entity or

officer or employee of a governmental entity,” and dismiss “the complaint,

or any portion of the complaint,” if it “fails to state a claim upon which

relief may be granted”). Kinloch’s complaint, as filed, does not state a
        Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 7 of 16




claim upon which relief may be granted.1 However, as a pro se plaintiff,

Kinloch is entitled to an opportunity to amend his complaint. See Jenkins

v. Walker, 620 F. App’x 709, 711 (11th Cir. 2015) (“Generally, when a

more carefully drafted complaint might state a claim, a district court

should give a pro se plaintiff at least one chance to amend the complaint

before the court dismisses the action.”).

      Kinloch’s complaint alleges that he suffered an injury when he fell

on some stairs at the jail. See doc. 1 at 5. He alleges that he had had two

surgeries, prior to his incarceration, that left him with mobility issues.

Id. He informed staff by “fil[ing] complaints and requests” that he be

housed on the jail’s “lower level,” because he feared he might fall. Id.

The timeline is not perfectly clear, but it is clear that within

approximately       two    weeks,     “medical      staff”   acknowledged        those

communications and “issue[d him] . . . a lower level profile.” Id. He




1 At screening, the Court applies the standard applicable to motions to dismiss under
Federal Rule of Civil Procedure 12(b)(6), Leal v. Ga. Dep’t of Corrs., 254 F.3d 1276,
1278-79 (11th Cir. 2001), accepting all allegations as true and construing them in the
light most favorable to the plaintiff. Bumpus v. Watts, 448 F. App’x 3, 4 n.1 (11th Cir.
2011). Under that standard, the complaint must contain “more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not”
suffice. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
       Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 8 of 16




alleges that the “profile” was never put into effect and he fell some three

weeks later. Id.

      His more recent filings indicate that he was taken for emergency

care after the fall. See doc. 19 at 1. The emergency physician “placed

[him] in a wheel chair and issued [him] medication and suggested

physical therapy . . . .” Id. He was seen by jail medical staff upon his

return and “issued a diagnosis that restricted [him] to a wheelchair for

all travel pending further evaluation.” Id. In January 2021, he was sent

by the jail for a CT scan, which revealed “disc bulges in [his] lumbar

region.” Id. at 2. He alleges that he continues to suffer the effects of his

back injury; including pain, an inability to stand for long periods, or walk.

Id. at 2-3.

      Kinloch’s original complaint contended that the events leading to

his fall violated his “constitutional right to due process [and] the equal

protection of laws [and] to be protected from cruel [and] unusual

punishment . . . [and] the intentional neglect [and] disregard for the well

being of detainees.” Doc. 1 at 5. His complaint sought monetary damages

and release from his incarceration. Id. His more recent fillings also seek

an injunction requiring jail officials “to provide a medically appropriate
        Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 9 of 16




course of surgery and physical therapy . . . designed to restore and

maintain the full function of his legs and lumbar region,” and requiring

an examination “by a qualified orthopedic specialist . . . and a

prescription for a course of physical therapy that will restore and

maintain the full function of his back and legs.” Doc. 17 at 1-2. However,

despite the legal labels Kinloch invokes, this Court has an obligation to

consider whether the facts alleged state a viable claim, under any

apparent legal theory.         See, e.g., Royal v. CEC Ent., Inc., 2019 WL

2252151, at * 2 (S.D. Ga. May 24, 2019) (“Liberal construction, in more

concrete terms, means that federal courts must sometimes look beyond

the labels used in a pro se party’s complaint and focus on the content and

substance of the allegations.” (internal quotation marks and citation

omitted)). Accordingly, the Court considers whether the facts alleged can

support any liability under § 1983.

      Section 1983 simply cannot be used to bring a negligence-based tort

suit in federal court.2 Even read most charitably, Kinloch’s allegation

that some jail staff did not move quickly enough to address information



2
  See generally Daniels v. Williams, 474 U.S. 327 (1986) (prison official’s negligence in
failing to protect inmate from harm does not give rise to a cause of action under
§ 1983).
      Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 10 of 16




about his mobility issues or failed to provide adequate assistance while

he used the stairs sounds in negligence rather than the “criminal

recklessness” required to support a § 1983 claim. Farmer v. Brennan,

511 U.S. 825, 836-40 (1994). To assert a § 1983 claim, Kinloch must

allege not only that he was exposed to “a substantial risk of serious harm”

but also that the responsible prison officials acted with “deliberate

indifference” to that known risk. Id. at 834. Farmer defined deliberate

indifference in terms of the subjective recklessness used in the criminal

law: “a prison official cannot be found liable under the Eighth

Amendment for denying an inmate humane conditions of confinement

unless the official knows of and disregards an excessive risk to inmate

health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists,

and he must also draw the inference.” Id. at 837. Negligence, which

arises when a person fails to live up to an objective, reasonable-man

standard of conduct, falls far short of this subjective standard.       See

Goebert v. Lee Cnty., 510 F.3d 1312, 1326 (11th Cir. 2007) (explaining

that subjective component of deliberate indifference requires more than

even gross negligence).
      Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 11 of 16




     Here, Kinloch’s allegations fall far short of asserting the level of

culpability required by the Eighth Amendment—actual, subjective

awareness of a substantial risk to inmate health or safety. Farmer, 511

U.S. at 840 (“Eighth Amendment liability requires consciousness of a

risk”); id. at 841 (“deliberate indifference serves under the Eighth

Amendment to ensure only that inflictions of punishment carry

liability”); id. at 842 (“a prison official who was unaware of a substantial

risk of harm to an inmate may . . . [not] be held liable under the Eighth

Amendment [even] if the risk was obvious and a reasonable prison official

would have noticed it”). He has, therefore, failed to state a viable claim,

under the Eighth Amendment, based on a failure-to-protect theory.

     Kinloch’s more recent filings implicate an inadequate-medical-care

claim. See doc. 18 at 4. Prison officials’ deliberate indifference to “an

inmate’s serious medical needs violates the inmate’s right to be free from

cruel and unusual punishment.” Waldrop v. Evans, 871 F.2d 1030, 1033

(11th Cir. 1989) (citing Estelle v. Gamble, 429 U.S. 972, 1004 (1976)); see

Farmer, 511 U.S. at 832-33 (although prison conditions may be restrictive

and harsh, prison officials must provide, inter alia, necessary medical

care). A prisoner’s mere disagreement with the type of medical treatment
      Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 12 of 16




he receives, however, is insufficient. See, e.g., Hamm v. DeKalb Cty., 774

F.2d 1567, 1575 (11th Cir. 1985) (“Although [plaintiff/inmate] may have

desired different modes of treatment, the care the jail provided did not

amount to deliberate indifference.”); see also Estelle, 429 U.S. at 107 (“the

question whether an X-ray or additional diagnostic techniques or forms

of treatment is indicated is a classic example of a matter for medical

judgment. A medical decision not to order an X-ray, or like measures,

does not represent cruel and unusual punishment.”).             Even if the

treatment an inmate receives was negligent, that’s not enough to support

a § 1983 claim. See, e.g. Harris v. Thigpen, 941 F.2d 1495, 1505 (11th

Cir. 1991) (citing Estelle, 429 U.S. at 106) (“Mere incidents of [medical]

negligence or malpractice do not rise to the level of constitutional

violations.”).

      Kinloch’s   pleadings   indicate   that   he   received   care,   both

immediately after his fall and subsequently. See doc. 19 at 1-2. Although

he suggests that the jail is denying physician-prescribed treatment, his

allegations on that score are ambiguous. Compare doc. 18 at 4 (alleging

that defendants conduct constitutes “intentionally interfering with

medical treatment once prescribed”), with doc. 19 at 1 (stating that
      Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 13 of 16




emergency room physician “suggested physical therapy” (emphasis

added)). His disagreement with the course of treatment provided and

allegation that it was inadequate, without more, does not state a claim of

deliberate indifference. See, e.g., Hamm, 774 F.2d at 1575; Holtzclaw v.

Morales, 2016 WL 4925786 at * 2 (S.D. Ga. Sept. 14, 2016). His medical-

treatment claim, therefore, also fails.

     If he wishes to pursue either a claim arising from the jail’s failure

to protect him from falling or his allegations that jail staff were

deliberately indifferent to his medical needs, his must amend his

complaint. In that regard, Kinloch is also advised that neither Sheriff

Wilcher nor the otherwise anonymous “admin.” are appropriate

defendants.    Section 1983 claims cannot be based upon theories of

supervisors’ liability for the acts of their employees. See, e.g., Polk Cnty.

v. Dodson, 454 U.S. 312, 325 (1981) (“Section 1983 will not support a

claim based on a respondeat superior theory of liablity”); Brown v.

Crawford, 906 F.2d 667, 671 (11th Cir. 1990) (“Supervisory liability

occurs either when the supervisor personally participates in the alleged

constitutional violation or when there is a causal connection between the

actions of the supervising official and the alleged constitutional
      Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 14 of 16




deprivation.”). There are simply no allegations in Kinloch’s pleadings

that connect Wilcher or any supervisory official, personally, to the events

at issue. Kinloch must either establish such a connection or identify the

specific jail employees who were personally involved in the alleged

constitutional violations.

  III.   Other Motions

     Kinloch has also filed several other motions in this case that are

ripe for disposition. First, he has filed a second motion for appointment

of counsel. Doc. 9. The Court previously explained that counsel is not

generally appointed for civil litigants.    Doc. 5 at 5-6.    Although the

renewed motion asserts, in a wholly conclusory fashion, that “[t]he issues

involved in this case are complex,” it provides no further explanation. See

doc. 9 at 1. Kinloch also asserts that his mental illness, including a PTSD

diagnosis, support appointment of counsel.       Id.   However, Kinloch’s

pleadings—notwithstanding       the   ambiguous     presentation    of   his

finances—continue to indicate that this case presents no “exceptional

circumstance” warranting appointment of counsel.             See Wright v.

Langford, 562 F. App’x 769, 777 (11th Cir. 2014); see also, e.g., Kidwell v.

Wagoner, 2011 WL 13175897, at * 1 (M.D. Fla. Feb. 11, 2011) (finding
      Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 15 of 16




that pro se plaintiff asserting “mental disabilities” was not entitled to

appointed counsel where, “based upon his pleadings, motions, and

responses, it is clear that he is more than able to conduct this case.”).

Accordingly, his request for appointment of counsel is DENIED. Doc. 9.

     Second, he has requested that “the clerk forward a copy of this

courts [sic] local rules to his person.” Doc. 15. As the Eleventh Circuit

has explained, even prisoners proceeding in forma pauperis, are not

generally entitled “to free copies of court documents.” Jackson v. Florida

Dept. of Fin. Servs., 479 F. App’x 289, 292-93 (11th Cir. 20120; see also

Wanninger v. Davenport, 697 F.2d 992, 994 (11th Cir. 1983) (“A prisoner’s

right of access to the court does not include a right of free unlimited

access to a photocopying machine . . . .” (citation omitted)). Kinloch offers

no explanation for why a physical copy of the Local Rules is necessary.

He is advised that the Local Rules are published, electronically, on the

Court’s website.    See United States District Court for the Southern

District of Georgia, Local Rules for Civil Cases and the Administration of

the Court, available at https://www.gasd.uscourts.gov/sites/gasd/files

/LocalRules-printable.pdf. His request for the Clerk to provide a copy of

those Rules is, therefore, DENIED. Doc. 15.
      Case 4:20-cv-00200-CLR Document 20 Filed 04/13/21 Page 16 of 16




   IV.   Conclusion

     Accordingly, Kinloch must both amend his pleadings and respond

and explain his apparently inaccurate allegation of poverty.        Within

thirty (30) days of the date of this Order, Kinloch is DIRECTED to

submit BOTH a written response to this Order explaining why he alleged

that he lacked the funds necessary to pay the Court’s filing fee, but

subsequently paid it in full, AND an Amended Complaint addressing the

defects in his legal claims, as discussed above. If Kinloch can explain

both his allegation of poverty and present a viable claim for relief, the

Court will consider his request for preliminary injunctive relief. His

motion to appoint counsel is DENED. Doc. 9. His “motion for response,”

is DENIED as moot. Doc. 13. Finally, his motion for a copy of the Local

Rules is DENIED. Doc. 15.

     SO ORDERED, this 13th day of April, 2021.


                                     _______________________________
                                      ______________________________
                                     CHRIS
                                      HRISTOPHER
                                         I TOPH
                                             PH
                                             P  E L. RAY
                                               HER
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
